Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nigel Nicholas Douglas appeals the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction based on Amendment 782 to the Sentencing Guidelines, as well as its order denying his motion to alter or amend judgment. We have reviewed the record and fínd no reversible error. Accordingly, we affirm the district court’s orders. See United States v. Douglas, No. 2:93-cr-00131-HCM-7, 2016 WL 3681380 (E.D. Va. Jan. 8, 2016; filed Feb. 23, 2016, entered Feb. 24, 2016); see also United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.
AFFIRMED